Case 2:19-cv-11592-GGG-DMD Document 14 Filed 08/20/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

   RODERICK HOLLIES                                                      CIVIL ACTION

   VERSUS                                                                NO. 19-11592

   TRITON ASSET LEASING GmbH,                                            SECTION: “T” (3)
   TRANSOCEAN OFFSHORE DEEPWATER
   DRILLING, INC., SPENCER OGDEN, INC.
   and 6CATS INTERNATIONAL LIMITED

                                      AMENDED COMPLAINT

          NOW INTO COURT, through undersigned counsel, comes plaintiff RODERICK

   HOLLIES, a person of full age of majority and a resident of the Parish of Jefferson, State of

   Louisiana, and for his Complaint, he respectfully avers as follows:

                                                    1.

          This Honorable Court has jurisdiction over this matter pursuant to the Merchant Marine

   Act, modified and commonly known as the Jones Act, 46 U.S.C. Appx. § 688 (now 46 U.S.C. §

   30104), and pursuant to the General Maritime Law of the United States of America, and he

   brings this suit pursuant to the “savings to suitors” clause of the United States Constitution.

                                                    2.

          Made defendants herein are:

      1. TRITON ASSET LEASING GmbH, on information and belief, a foreign corporation

          authorized to do and doing business within the State of Louisiana and jurisdiction of this

          Honorable Court, who at all times herein was the owner, owner pro hac vice, and/or

          operator of the D/S DISCOVERER INDIA.

      2. TRANSOCEAN OFFSHORE DEEPWATER DRILLING USA, INC., on information

          and belief, a foreign corporation authorized to do and doing business within the State of

          Louisiana and jurisdiction of this Honorable Court, who at all times herein was the

          owner, owner pro hac vice, and/or operator of the D/S DISCOVERER INDIA.

      3. SPENCER OGDEN, INC., on information and belief, a foreign corporation authorized to

          do and doing business within the State of Louisiana and jurisdiction of this Honorable

          Court, and at all times herein, the employer and/or co-employer of plaintiff Roderick

          Hollies.




                                                     1
Case 2:19-cv-11592-GGG-DMD Document 14 Filed 08/20/19 Page 2 of 5


       4. 6CATS INTERNATIONAL LIMITED, on information and belief, a foreign corporation

             authorized to do and doing business within the State of Louisiana and jurisdiction of this

             Honorable Court, and at all times herein, the employer and/or co-employer of plaintiff

             Roderick Hollies.

                                                     3.

             Plaintiff, RODERICK HOLLIES, was at all pertinent times an employee of defendants,

   SPENCER OGDEN, INC. and/or 6CATS INTERNATIONAL LIMITED and a member of the

   crew of the D/S DISCOVERER INDIA, a vessel owned and operated by the defendants,

   TRITON ASSET LEASING GMBH and/or TRANSOCEAN OFFSHORE DEEPWATER

   DRILLING USA, INC., performing his duties as a seaman aboard said vessel, working in the

   interest of said defendants, which defendants are liable unto him under the admiralty law known

   as the Merchant Marine Act, modified and commonly known as the Jones Act, 46 U.S.C. Appx.

   § 688 (now 46 U.S.C. § 30104), and pursuant to the General Maritime Law of the United States

   of America, and he brings this suit pursuant to the “savings to suitors” clause of the United States

   Constitution.

                                                     4.

             On or about April 23, 2018, or a date more certain to the defendants, plaintiff was

   employed as a seaman aboard the D/S DISCOVERER INDIA, which vessel was in navigable

   waters of the Atlantic Ocean en route from Brazil to the Ivory Coast. On that date, plaintiff was

   performing his assigned duties aboard the vessel. In the course of performing those duties,

   suddenly and without warning and due to the negligence of the defendants and/or the

   unseaworthiness of vessel owned and/or operated by the defendants, plaintiff was caused to

   sustain severe and disabling injuries as described herein when he fell while descending a flight of

   stairs.

                                                     5.

             Plaintiff was in no manner negligent. On information and belief, plaintiff alleges that the

   sole and proximate cause of his injuries, as described herein, was the unseaworthiness of the

   vessel owned and/or operated by the defendants and/or negligence and/or failure of the

   defendants, and their servants and/or agents, in carrying out their obligations and duties,

   individually and concurrently, in the following respects:

             1.     Failure to provide plaintiff with a safe place in which to work;


                                                      2
Case 2:19-cv-11592-GGG-DMD Document 14 Filed 08/20/19 Page 3 of 5


          2.      Failure to provide plaintiff with the proper equipment and/or personnel to
                  accomplish his job in a reasonably safe manner;

          3.      Failure to warn the plaintiff;

          4.      Failure to exercise reasonable care in discovering and correcting any and all
                  unsafe conditions existing on vessels owned and/or operated by the defendants;

          5.      Failure to warn plaintiff of the dangerous and unsafe conditions of the vessel;

          6.      Failure to properly man the vessel;

          7.      Creation and maintenance of unseaworthy vessel, and failure to properly maintain
                  and repair the vessel;

          8.      Hiring untrained and unskilled co-employees;

          9.      Retaining employees found to be careless and/or unskilled;

          10.     Failure to provide competent and adequate supervisory authority;

          11.     Breach of legally imposed duties of reasonable care owed by the defendant(s) to
                  the plaintiff;

          12.     Other acts of negligence and conditions of unseaworthiness to be proven at the
                  trial of this case.

                                                    6.

          Solely by reason of the negligence of the defendants and unseaworthiness of the vessel,

   and other acts and inactions described herein, plaintiff sustained serious injuries including but

   not limited to injury to his left shoulder, lumbar spine and other body parts. As a result, plaintiff

   has in the past and will in the future require medicines, medical care and treatment, have to

   expend funds and incur monetary obligations for treatment and care, suffer agonizing aches,

   pains, and mental anguish, and be disabled from performing his usual duties, occupations and

   avocations. He has also in the past and will in the future, lose wages and/or have a diminution of

   earning capacity and endure pain and suffering as well as loss of enjoyment of life as a result of

   his accident and injuries.

                                                    7.

          As a direct and proximate result of the aforesaid negligence, breach of duties, and

   unseaworthiness on the part of the defendants herein, plaintiff has suffered injuries and damages

   for which defendants are liable unto him, plus legal interest from the date of occurrence,

   attorney’s fees, and all costs of these proceedings.

                                                    8.

          Plaintiff repeats and re-alleges all of the foregoing paragraphs with the same force and

   effect as if herein set forth in full, and in addition thereto alleges that as a result of the

                                                     3
Case 2:19-cv-11592-GGG-DMD Document 14 Filed 08/20/19 Page 4 of 5


   aforementioned injuries which plaintiff received aboard the vessel, he was injured in the course

   and scope of his employment as a cook onboard the D/S DISCOVERER INDIA and thereby

   rendered unfit for duty as a seaman from the date of the accident, on or about April 23, 2018.

                                                     9.

          Pursuant to the General Maritime Laws of the United States of America, the employer

   defendants owed the absolute and non-delegable duty to provide plaintiff with maintenance and

   cure benefits from the date of his injury until full recovery.

                                                    10.

          Thus, the defendants are indebted unto the plaintiff for maintenance and cure benefits in

   the amount of FIFTY ($50.00) DOLLARS per day from April 23, 2018 until he has fully

   recovered from his injuries, or such amount as he is legally entitled to, together with interest

   from the date of occurrence, a reasonable attorney’s fee and all costs of these proceedings.

                                                    11.

          In addition, the employer defendants have refused and/or failed to timely pay plaintiff’s

   maintenance and cure benefits. The refusal/failure to do so on a timely basis was willful,

   wanton, arbitrary, capricious and/or otherwise without cause. As a result, the plaintiff has had to

   endure additional and unnecessary pain, suffering and financial stress and possible worsening of

   his physical condition. As a result thereof, the defendants are liable unto the plaintiff for

   additional compensatory damages in a full and true amount to be determined at the trial of this

   matter, together with interest from the date of occurrence, a reasonable attorney’s fee and all

   costs of these proceedings and punitive damages pursuant to the Supreme Court of the United

   States ruling in Atlantic Sounding Co., Inc. v. Townsend, 129 S.Ct. 2561 (2009).

          WHEREFORE, plaintiff prays that defendants be served with a copy of this Complaint,

   and after due proceedings had and the expiration of all legal delays herein:

          a)      There be a judgment rendered in favor of the plaintiff, RODERICK HOLLIES,

   and against defendants, TRITON ASSET LEASING GMBH, TRANSOCEAN OFFSHORE

   DEEPWATER DRILLING, INC., SPENCER OGDEN, INC. and 6CATS INTERNATIONAL

   LIMITED, for damages in an amount to be determined at trial, together with interest from the

   date of occurrence until paid, attorney’s fees, and all costs;

          b)      There be a judgment rendered herein in favor of plaintiff and against the employer

   defendants for maintenance and cure benefits, past, present, and future at a daily rate of FIFTY


                                                     4
Case 2:19-cv-11592-GGG-DMD Document 14 Filed 08/20/19 Page 5 of 5


   ($50.00) DOLLARS, plus interest from the date of occurrence, costs and attorney’s fees

   therefore, all in a true sum to be determined at the trial of this case;

           c)      There be judgment herein in favor of the plaintiff and against the employer

   defendants for additional compensatory damages and punitive damages for the defendants’

   willful, wanton, arbitrary, capricious, and/or otherwise without cause failure and/or refusal to pay

   plaintiff’s maintenance and cure benefits, in an amount to be determined at trial, together with

   interest from the date of occurrence, a reasonable attorney’s fee, and all costs of these

   proceedings;

           d)      For any and all other relief which the law and justice provide.

                                           Respectfully Submitted,


                                           /s/ Kristi A. Post
                                           Lawrence Blake Jones (7495)
                                           Kristi A. Post (17752) – T.A.
                                           BLAKE JONES LAW FIRM, LLC
                                           701 Poydras Street, Suite 4100
                                           New Orleans, Louisiana 70139
                                           Telephone: (504) 525-4361
                                           Facsimile: (504) 525-4380
                                           E-mail: kpost@nola-law.com

   PLEASE SERVE:

   TRITON ASSET LEASING GMBH
   Through Charles B. Colvin, Esq.
   RIESS LEMIEUX, LLC
   201 St. Charles Ave., Ste. 3300
   New Orleans, LA 70170

   TRANSOCEAN OFFSHORE DEEPWATER DRILLING USA, INC.
   Through their registered agent for service of process:
   Capitol Corporate Services, Inc.
   8550 United Plaza Blvd. II, Ste. 305
   Baton Rouge, LA 70809

   SPENCER OGDEN, INC.
   Via counsel of record:
   Rufus C. Harris, III
   HARRIS & RUFTY, L.L.C.
   650 Poydras Street, Suite 2710
   New Orleans, Louisiana 70130

   6CATS INTERNATIONAL LIMITED
   Via International Hague Convention:
   Floor 1
   1 Sun Street
   London, ECZA, 2EP




                                                      5
